Citation Nr: 0821325	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-11 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for headaches, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for insomnia, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for fatigue, as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for post-traumatic 
stress disorder with depression and paranoia.

5.  Entitlement to service connection for joint pains and 
night sweats, as a qualifying chronic disability under 38 
C.F.R. § 3.317.

6.  Entitlement to a compensable rating for a left 
supraorbital scar.

7.  Entitlement to a compensable rating for a left shoulder 
scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1986 to July 
1986 and from August 1988 to March 1992, to include service 
in the Southwest Asia theater of operations.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDINGS OF FACT

1.  In an October 1997 rating decision, the RO denied service 
connection for headaches, insomnia, and fatigue.  In a 
November 1997 letter, the RO notified the veteran of the 
determination and of his appellate rights, but he did not 
appeal, and the decision became final.

2.  The evidence received since the October 1997 rating 
decision relates to an unestablished fact necessary to 
substantiate the veteran's headache claim; the record 
contains medical evidence indicating that the veteran has 
migraine headaches that are due to head trauma sustained in 
an in-service automobile accident.

3.  The evidence received since the October 1997 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's insomnia and fatigue claims.

4.  The veteran reports having experienced several combat and 
non-combat related stressors while serving in service, 
including coming under attack by the Iraqi 50th Armored 
Brigade, 12th Armored Division and having several of his 
friends killed by friendly fire, and the quarterly report for 
the veteran's unit is consistent with the occurrence of those 
claimed stressors.

5.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his corroborated in-service 
stressors.

6.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War, but 
he did not report having generalized joint pain while serving 
in the Southwest Asia theater of operations during the 
Persian Gulf War, nor is there any objective evidence of 
chronic joint pain, either diagnosed or undiagnosed.  

7.  The veteran's left supraorbital scar has been shown to be 
tender and painful on examination, but results in no 
limitation of function.

8.  The veteran's left shoulder scar has been shown to be 
tender and painful on examination, but results in no 
limitation of function.





CONCLUSIONS OF LAW

1.  The RO's October 1997 decision that denied the veteran's 
claims of service connection for headaches, insomnia, and 
fatigue is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 3.160(d), 20.302, 20.1103 (1997).

2.  Evidence regarding headaches received since the October 
1997 RO rating decision is new and material; the claim of 
entitlement to service connection for headaches is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2007).

3.  Evidence regarding insomnia received since the October 
1997 RO rating decision is not new and material; the claim of 
entitlement to service connection for insomnia is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (2007).

4.  Evidence regarding fatigue received since the October 
1997 RO rating decision is not new and material; the claim of 
entitlement to service connection for fatigue is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a) (2007).

5.  Migraine headaches were incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.304(f) (2007).

6.  PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.304(f) (2007).

7.  The criteria for service connection for joint pains and 
night sweats, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.317, 4.20, 4.88a (2007).

8.  The criteria for the assignment of a 10 percent rating 
for a left supraorbital scar have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7804-05 (2001, 
2007).

9.  The criteria for the assignment of a 10 percent rating 
for a left shoulder scar have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.118, Diagnostic Codes 7804-05 (2001, 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence Claims

In an unappealed October 1997 rating decision, the RO denied 
service connection for headaches, insomnia, and fatigue.  
Specifically, the claim for insomnia was denied on the basis 
that the disability resulted from a known clinical diagnosis 
of generalized anxiety disorder which was not incurred in nor 
aggravated by service.  The claims for headaches and fatigue 
were denied on the basis that the medical evidence did not 
reveal chronic conditions, either diagnosed or undiagnosed.  

The evidence of record at the time of the October 1997 rating 
action consisted of service medical and personnel records; 
reports of January 1994 and September 1997 VA medical 
examinations; post-service private medical records dated in 
1997; a statement written by the veteran's friend dated in 
September 1997; and various statements and written argument 
submitted by or on behalf of the veteran.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the October 1997 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1997).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
October 1997 rating decision includes voluminous private and 
VA medical records; VA examination reports dated in May 2003, 
July 2003, and April 2004; and statements submitted by or on 
behalf of the veteran.  

As the RO has pointed out, the new medical evidence shows 
that the veteran has complained of fatigue unassociated with 
any diagnosed condition, but does not show any objective 
indication that the fatigue has manifested to a compensable 
degree which would warrant a grant of service connection or 
an undiagnosed illness.  With respect to insomnia, the new 
evidence does not suggest that condition is associated with 
anything other than generalized anxiety disorder, which 
neither occurred in nor was aggravated by service.  

With respect to headaches, a September 2004 correspondence 
from J. W. Ellis, M.D., opined that the veteran currently 
suffers from migraine headaches as a result of head injuries 
received in a truck accident during service in July 1990.  
The veteran reports that he has continued to suffer from 
migraine headaches since that time.  

The newly received evidence confirms that the veteran 
continues to suffer from insomnia associated with general 
anxiety disorder.  To the extent that this insomnia is 
related to anxiety associated with his service-connected PTSD 
(see PTSD discussion below), the insomnia should be 
considered by the RO when determining the applicable 
disability rating percentage for PTSD.  However, it should 
not be rated as a separate disability.  The evidence further 
reveals subjective complaints of fatigue, but no objective 
indication that the disability manifested to a degree of 10 
percent or more within the presumptive period.  Given the 
above, the new evidence is not material because it does not 
relate an unestablished fact necessary to substantiate the 
veteran's claims for service connection for insomnia and 
fatigue.  As such, VA has not received new and material 
evidence to reopen these claims, and they must be denied.

However, with respect to the veteran's claim for service 
connection for headaches, the Board finds that September 2004 
correspondence from J. W. Ellis, M.D., is both new (since it 
was not of record at the time of the RO's October 1997 
decision), and material (since it relates to facts necessary 
to substantiate his claim for service connection).  Thus, the 
veteran's claim for service connection for headaches must be 
reopened.

II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); see also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

Headaches

Having reopened the claim based on new and material evidence, 
the Board has jurisdiction to review the underlying service 
connection claim de novo, based on the whole record.  The 
Board concludes that the record presents evidence sufficient 
to grant service connection for headaches.

The October 1997 Board decision denied service connection for 
headaches because the medical evidence considered did not 
show a chronic condition, either diagnosed or undiagnosed.  
However, medical evidence compiled since that time reveals a 
diagnosis of migraine headaches.  Furthermore, in 
correspondence dated in September 2004, J. W. Ellis, M.D., 
opined that head injuries sustained by the veteran in a July 
1990 automobile accident are the source of the veteran's 
current migraine headaches.  The veteran has indicated that 
he has suffered from headaches since the July 1990 accident.

The Board notes that the veteran is competent to testify as 
to his symptoms.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  
Moreover, the Board finds no reason to doubt the veracity of 
the veteran's assertions.  Id.  Further, the record confirms 
incurrence during service of a residual left supraorbital 
scar due to head trauma, and in view of credible lay and 
medical evidence of current symptomatology, service 
connection for headaches is warranted.

Acquired Psychiatric Disorders
(to include Depression, Paranoia, and PTSD)

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of 38 C.F.R. § 3.1(y) and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  It is the Board's 
responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
in the evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In correspondence dated in August 2002, the veteran claims to 
experience depression and paranoia on a daily basis.  
Furthermore, he contends that he suffers from PTSD related to 
his period of active service.  Specifically, in a May 2003 
PTSD questionnaire, the veteran lists his stressors as: (1) 
having friends killed by friendly fire in Iraq; (2) his unit 
coming under attack by the Iraqi 50th Armored Brigade, 12th 
Armored Division; (3) his belief that he was exposed to 
chemical agents and gases within ammunition bunkers and HY-2 
Haiying (Silkworm) missiles; (4) exposure to loud noises and 
smoke generated by explosions.  

The veteran's service medical records are negative for a 
diagnosis or symptoms of depression, stress, or anxiety.  
Significantly, in his June 1992 Report of Medical History, 
the veteran indicated that he did not suffer from frequent 
trouble sleeping, depression, excessive worry, or nervous 
trouble of any sort.

The medical evidence reflects that the veteran has been 
repeatedly diagnosed as having PTSD due to his reported in-
service stressors.  Specifically, he was diagnosed as having 
PTSD in May 1996 at the Crowley Mental Health Center due to 
his friends' deaths.  By letter dated August 2004, the 
veteran's private psychiatrist indicated he has been 
diagnosed with PTSD which was incurred during military 
service.  In correspondence dated September 2004, J. W. 
Ellis, M.D., opined that the veteran suffers from PTSD 
directly related to military service during the Persian Gulf 
War.  

In an April 2004 VA PTSD examination, the psychologist opined 
that the veteran very minimally met the criteria for PTSD and 
found that it was "difficult to absolutely say whether this 
individual has PTSD symptoms" and that he only has "scant 
psychological symptoms that are directly related to the 
events he indicates to be traumatic in his overall military 
exposure."  Resolving the benefit of the doubt in the 
veteran's favor, the Board concludes that there is a 
diagnosis of PTSD and a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.

As such, the first and second elements required for a claim 
of service connection for PTSD have been shown.  Accordingly, 
the Board will focus on the third element, i.e., whether 
there is credible supporting evidence that a claimed in-
service stressor actually occurred.

The service personnel records show that the veteran's 
military occupational specialty was combat engineer, and that 
he served with the 82nd Engineer Battalion in Southwest Asia.  
The unit history reveals that on February 26, 1991, the unit 
came under attack by the Iraqi 50th Armored Brigade, 12th 
Armored Division.  Three soldiers were reported killed in 
action and three were reported wounded.  The veteran, who was 
present during the attack, was not injured and searched for 
medical assistance throughout the early morning hours.  This 
supporting documentation is consistent with the occurrence of 
veteran's alleged stressors.

In light of the foregoing, the Board concludes that the 
evidence shows that at least one of the veteran's reported 
stressors occurred.  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), the Court stated that the veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  In doing so, the Court underscored that it had made 
clear that corroboration of every detail of a claimed 
stressor is not required, and that his presence with his unit 
at the time of the attacks occurred corroborated his 
statement that he experienced such attacks personally, and 
thus his unit records were clearly credible evidence that the 
rocket attacks that he alleges occurred did, in fact, occur.  
Id. at 128-129.

Accordingly, the Board finds that the veteran has satisfied 
the third element required for a grant of service connection 
for PTSD, i.e., credible supporting evidence that the claimed 
in-service stressor occurred.  Further, given that he has 
been diagnosed as having PTSD due to this stressor, and in 
light of the Court's decisions in Pentecost, as well as the 
absence of any contradictory medical evidence, the Board 
finds that service connection for PTSD, which encompasses his 
claim for depression and paranoia, is warranted.

Joint Pains and Night Sweats

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may potentially be established under 38 C.F.R. § 3.317.  
Under that section, service connection may be warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.  To determine whether the undiagnosed illness is 
manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2007).  

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

With respect to joint pain, the Board observes that service 
medical records indicate no evidence of chronic joint pain, 
and none of the medical evidence suggests a nexus to service.  
Furthermore, the medical evidence of record does not show a 
chronic condition, either diagnosed or undiagnosed.  
Therefore, service connection for joint pain is denied both 
on a direct basis and as an undiagnosed illness.  

With respect to night sweats, the Board observes that service 
medical records indicate no evidence of chronic night sweats.  
In correspondence dated in September 2004, J. W. Ellis, M.D., 
opined that the night sweats are due to the veteran's 
service-connected PTSD (see PTSD discussion above).  To the 
extent that night sweats are related to his PTSD, the night 
sweats should be considered by the RO when determining the 
applicable disability rating percentage for PTSD.  However, 
the night sweats should not be rated as a separate 
disability.  Since the night sweats are a manifestation of a 
clinically-diagnosed disability, they can not be service 
connected as an undiagnosed illness.  

Under these circumstances, a basis upon which to grant 
service connection for joint pain and night sweats has not 
been presented.  

III.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is to be resolved in favor of the veteran.  
See 38 C.F.R. § 4.3.  

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

The veteran's left supraorbital scar and left shoulder scar 
are rated as noncompensably disabling under Codes 7800 and 
7805, respectively.  

The Board observes that effective August 30, 2002, VA amended 
the criteria for evaluating skin disabilities, including 
scars.  See 38 C.F.R. § 4.118.  In this regard, the Board 
notes that VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  As such, VA must consider the claim pursuant to the 
former and revised regulations during the course of this 
appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Pursuant to former Diagnostic Code 7800, slightly disfiguring 
scars of the head, face, and neck warranted a noncompensable 
rating.  A 10 percent rating required moderate, disfiguring 
scars.  A 30 percent rating was warranted for severe 
disfigurement, especially if productive of marked and 
unsightly deformity of eyelids, lips, or auricles.  Finally, 
a 50 percent rating required complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.

Under former Diagnostic Code 7804, a 10 percent disability 
rating was assigned for superficial scars that were tender 
and painful on objective demonstration.  Under former 
Diagnostic Code 7805, scars were rated based on the 
limitation of function of the part affected.

Under the revised rating criteria, Diagnostic Code 7800 
provides eight characteristics of disfigurement:  scar five 
or more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of the scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  

Pursuant to the revised criteria, a 10 percent rating is 
warranted for one characteristic of disfigurement.  A 30 
percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with six or more characteristics of disfigurement.

Revised Diagnostic Code 7804 provides that scars that are 
tender and painful on examination warrant a 10 percent 
rating.  Under revised Diagnostic Code 7805, scars are rated 
based on the limitation of motion of the part affected.
The veteran was afforded a VA examination in July 2003 in 
which his left supraorbital scar was found to be manifested 
as a very thin line (one inch in length) above the left 
eyebrow.  The left shoulder scar was found to be a scar (two 
inches in length, 0.5 centimeters at its widest point) over 
the anterior part of his left shoulder.  There was no keloid 
formation associated with either scar, nor any ulceration, 
edema, or loss of subcutaneous tissue.  The scar did not 
interfere with joint movements.  There was no hypo- or hyper-
pigmentation.  However, the veteran complained of occasional 
pain associated with both scars.  

In correspondence dated in September 2004, J.W. Ellis, M.D., 
opined that the veteran should be entitled to at least a 
separate 10 percent rating for each of his scars based on 
pain upon examination.  The Board agrees and concludes that 
given the veteran's complaints of pain, entitlement to 10 
percent ratings for both scars has been shown.  The Board 
further finds that a higher rating under either former or 
revised criteria is not warranted as there is no evidence of 
limitation of function and no disfigurement.  There is also 
no indication of changes in severity over time so as to 
warranted a staged rating.  

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that any of the above 
conditions reflect so exceptional or so unusual a disability 
picture as to warrant the assignment of evaluations higher 
than those indicated above on an extraschedular basis.  See 
38 C.F.R. § 3.321.  There is no showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations).  Further, 
these conditions have not been shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand any of the claims to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  The Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
April 2003 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
April 2001 and April 2003, prior to the initial RO decision 
that is the subject of this appeal.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the VCAA letters sent to the 
veteran in April 2001 and April 2003 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the February 2006 statement of the case 
informed the veteran of the criteria used to evaluate scars.  
Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims.

Moreover, the veteran and his advocates demonstrated actual 
knowledge of what was needed to support his claims as 
reflected in his statements and correspondence.  
Specifically, J.W. Ellis, M.D., a private medical 
professional who examined the veteran and submitted an 
opinion letter on his behalf, was obviously well-versed in 
the rating criteria, as he opined as to what specific level 
the at which he felt the veteran should be rated.  Based on 
the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained service medical records, VA 
treatment records, and additional records relevant to the 
veteran's claims.  Further, the veteran submitted private 
treatment records, private medical opinions, a lay statement 
from a friend, and various written statements of his own.  
Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in July 2000, May 2003, July 2003, and 
April 2004.  Therefore, the available records and medical 
evidence have been obtained in order to make an adequate 
determinations as to these claims.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for headaches, 
and service connection for headaches is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
insomnia is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
fatigue is denied.

Service connection for PTSD is granted.

Service connection for joint pains and night sweats is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for a left 
supraorbital scar is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for a left shoulder 
scar is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


